Title: To Thomas Jefferson from James Wilkinson, 1 October 1808
From: Wilkinson, James
To: Jefferson, Thomas


                  
                        Sir, 
                        Carlisle Oct. 1st. 1808.
                     
                  
                        The recent explosion in Spain and the probable results, will command universal attention and surprize, but can be no where so interesting as to the people of these States; because our proximity to the Spanish Indies, and the effects which must at an early period Spring out of that Vicinity.—
                  
                        In all my Enterprizes, Intrigues, researches and inquiries, in relation to Spanish America for more than Twenty years, a fundamental object has been the amelioration of the condition of millions of my fellow men, the improvement of the sweetest Region of the Western Hemisphere, and the intimate association of its innocent Kind hearted, oppressed Inhabitants, with those of my immediate Country.—
                  
                        The Scenes which are now passing before us in rapid succession, inspire the liveliest hopes that the Emancipation of Mexico and South America, is not distant; and they excite in my Breast the Strongest Solicitudes to participate the glorious atchievement, in which the United States and all Spanish America, appear to be mutually and profoundly interested: What would be the greatest and most charming Spectacle in nature? The liberation of the American Continent, from the Shackles of European Governments, and the Nations of the West, forming a distant Community, connected by the bands of Friendship and mutual interests, and united for their common protection, defence & happiness. It certainly suits the policy of European Nations to fasten their prejudices upon us, and it is evident they have succeeded too Well; else would it be possible, that a respectable portion of the People of these States, Should urge that our Connections and interchanges with Europe have become necessary for our prosperity and our happiness; when it must be obvious to every person of ordinary information, that the connexion multiplies our wants, depraves our taste, infects our manners and corrupts our principles. These evils, since the acknowledgment of our Independence, have progressed silently but rapidly, and if means are not devised to check them, our apery of the lassitude, luxury and vices of Europe, will Subvert this Government, as they have done those of the old World Successively.—
                  
                        But we are told of the force of habits, which have subjected us to Europe not only for luxuries and comforts, but for necessaries, and that an excision of our transatlantic connections, would excite popular commotions, and shake public Confidence to its base.
                     
                  
                        To those who are conversant in the prepossessions, the principles and politics of the American people, the Source of these objections are apparent—They are the offspring of indolence, or ignorance, or commercial avarice, or the sinister desire to introduce foreign influence into our Counsels, preparatory to the subversion of the Government. But how flimsy are these exceptions?—Shall an American Citizen sacrifice his liberty to modes or fashions or habits? to the mere ephemera of a day? Reason and Common sense repel the idea—The ordinary habits of rational beings may be radically changed in a month, and a steady, decisive course of the laws inforced by the patriotic self denial of the rich and the wise, might eradicate the most debasing habits of the youthful Nation, in two years, and its dependence on Europe would be forgotten in two more.
                     
                  
                        And what would be the effects? We should neither starve nor go naked, but we should extinguish the seductions of example, we should escape the allurements of inordinate wealth and the poison of luxurious indulgences—we should discard the sympathies and antipathies of European nations, and be exempt from all their bickerings and bloody Contests; confined to our own Hemisphere, our Commerce would be limited to our own Shores, and the Silks, the Wines and the Spices of the East, would soon become the familiar products of the West.—Our acquaintance with the European World would gradually subside, fleets and Armies would insensibly become useless to a People of self Government; and a persevering respect for ancient habits, and a fierce adherence to principle, would perpetuate the freedom and happiness of the people of United America, to endless time.—
                  
                        With such impressions on my mind, and under the belief that we are approaching a crisis, which must operate decisively on the future destines of Spanish America, the anxiety excited by the occasion, has impeled me to this obtrusion on your time, which is the only apology I can offer for the trespass.
                     
                  
                        We behold the credulity, and enthusiasm, with which the feeble uninformed Spaniards are surrendering themselves to the interested, Officious interference of the British; and we can have no doubt the latter will avail themselves of the distractions incident to the extraordinary occasion to acquire an ascendant, in the deliberations of Spanish America, which may immediately secure to them the exclusive advantages of their Commerce, and ultimately effect the Controul of their Counsels.—
                  
                        In this State of things, pardon the enquiry Sir, would it not be consistent and benificent, and safe and wise for us (to whom the Mexicans look with stronger prepossessions and more confidence than to any other people) to make some demonstration of Sympathy, to advise their chiefs against any acts of precipitancy, to warn them against the insidious encroachments of Great Britain, to encourage them to rely on their own means, and to rest assured of our friendly dispositions? I greatly fear that without some Seasonable counteraction on our part, the British may cajole or frighten the Marquis Semeruilos, the Capt. General of Cuba and the Florida’s out of these possessions, which I should consider a calamitous event to the United States—Semeruilos, (personally Known to me) is extremly feminine in his exterior, and of feeble intellect. In his late Conduct he appears to have yielded to the impulse of the moment, and to have yielded his Judgement to his own passions, on the excitements of a faction; In this temper the British have a fair chance to mislead him; but if his jealousy could be alarmed, with respect to the Views of that Nation, and they are too obvious to be mistaken, he might be awakened to the just sense of the delicacy of his situation, and be guarded against the fictions which may be devised to effect the transference of his trust and authority to a British Commander.—
                  
                        But do we incur no hazard by this interposition? Your Judgement will correct me if I err when I say I think not. An Agent with provisional Instructions, may so regulate his own Conduct by the manifest dispositions of his conferees, as certainly to avoid offence, and probably to acquire the good will and confidence of those he may address; and I presume this may be effected by a cautious reserve, without committing the Agent on the Government to any exceptionable act.—The British having as yet acquired no exclusive rights with the Spaniards, can oppose no fair objection to our intercourse, and if they did it would have the effect to rouse the jealousies of the Mexicans, and augment our importance. And as the Emperor of the French has no means to oppose the Intrigues of the British, he must be pleased with every obstruction we may throw in the way of their policy.—
                  
                        It can readily be discovered whether the dispositions manifested by the Mexicans to Colo. Burling are general and deep rooted, and if so, it will be no difficult task to foster this spirit by informal Agents. Then should the flood of Bonaparte’s fortunes have reaches its Summit, we shall find no obstacle to the Independence of Spanish America; but should the torrent of his success’s still prevail, we may give our interposition such a direction, as to avoid any just ground of quarrel with him.—
                  
                        Were I asked, where the necessity of this promptitude of Action on our part? I would answer: to give public opinion a salutary direction—to excite confidence by suggesting resources—to prevent the biass of British Intrigue, and to anticipate the introduction of any real or pretended collateral branch of the House of Bourbon, to assume and assent under the patronage and support of great Britain, the royal rights and prerogatives over Peru, Mexico and the Spanish Isles.—
                  
                        The unexampled persecutions and Vindictive Spirit by which I am pursued, have produced an ardent desire for some interesting appointment, which may evince the public confidence, and put it in my power to justify it, by a display of zeal, discretion, integrity, perseverance and successful exertion. I would give my life for the opportunity, because it would enable me by irrefragible evidence, to Strike dumb my Slanderers and revilers. And if Such occasion should offer, particularly in the impending fate of Spanish America, may I hope for your favorable attention—I Know More of Spanish America, and am better Known there by name and Military Character (which is impressive in despotic Governments) than any other American. You have under cover a literal copy of a Memorandum, which I transmitted a Governor of one of the Mexican Provinces, by the hands of a Confident, in reply to certain Interrogatories which he had put to me.—It is Herrara, who is a man of Popular influence, Spirit and descernment, and is intimately connected with Cordero, whose powers are still more extensive. This memorandum was prophetic of events, and the anticipation will give me more credit than I deserved.—The Original is in the hand writing of Thomas Urquhart Esqr. Speaker of the House of delegates of the Territory of Orleans, whom I got to make a Copy of it for me, by way of precaution.—
                     
                  
                        My motive for furnishing Herrara this memorandum, was to prepare him for events, & to evince the amicable and pacific dispositions of the United States.—
                     
                  
                        In presuming to trespass these reflections on your time, I am encouraged by your liberality and your indulgence, by your Known willingness to hear any body, and your Capacity to turn to the public advantage any sound thought which might escape me.—
                  With perfect respect & true attachment I am Sir Yr obliged Sev
                     
                  
                     Ja Wilkinson 
                     
                  
                  
                     [Note by Wilkinson on verso of last page:]
                     Included this for the President but solicitous not to give offence, I submit to the discretion of my friend Genl Dearborne.
                                          
                  
                            Ja: Wilkinson
                     
                        
               